        Case 1:17-cv-02989-AT Document 1059 Filed 01/28/21 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

 DONNA CURLING, et al.,                      :
                                             :
                                             :
        Plaintiffs,                          :
                                             :
 v.                                          :          CIVIL ACTION NO.
                                             :          1:17-cv-2989-AT
 BRAD RAFFENSPERGER, et al.,                 :
                                             :
                                             :
        Defendants.                          :

                                         ORDER

       The parties have briefed the question whether the Court should certify its July 30,

2020 Order on the Motion to Dismiss (Doc. 751) for interlocutory appeal to allow the issue

of standing to be addressed in connection with Defendants’ pending consolidated appeal

of the Court’s Orders on preliminary injunction. Plaintiffs object to certification of the

Court’s order based solely on the pleadings because it would omit the substantial record

developed since that ruling, distorting appellate review and prejudicing Plaintiffs. (Doc.

1051.) In light of Plaintiffs’ concern, the Court is considering holding an evidentiary

hearing to address Plaintiffs’ standing to proceed based on developments in the governing

law in this Circuit (and others) in recent election challenges since this Court’s prior order

addressing Plaintiffs’ standing to challenge the election system as a whole. See Bischoff

v. Osceola Cnty., 222 F.3d 874, 881 (11th Cir. 2000) (“[I]n a case where the evidence

relating to standing is squarely in contradiction as to central matters and requires

credibility findings, a district court cannot make those findings simply by relying on the
         Case 1:17-cv-02989-AT Document 1059 Filed 01/28/21 Page 2 of 2




paper record but must conduct a hearing at which it may evaluate the live testimony of

the witnesses.”).

       Accordingly, the parties should be prepared to discuss during a telephone

conference with the Court on Tuesday, February 2, 2021 at 11:00 a.m. 1 the following

subjects: (1) the possibility of an evidentiary hearing and the nature of the evidence that

would be presented at such a hearing if one were held; (2) the nature of the additional

evidence that might be needed in advance of such a hearing and if any pre-hearing

discovery would be necessary in that connection; (3) if an evidentiary hearing is not

necessary, whether the parties seek oral argument that might conceivably be useful to the

Court's updating its last standing ruling (Doc. 751) based on the current state of the record

as well as recent case authority developments.

        IT IS SO ORDERED this 28th day of January, 2021.



                                              _____________________________
                                              Amy Totenberg
                                              United States District Judge




1 If any of the parties' lead counsel have conflicts that make this date and time not feasible, they
are DIRECTED to immediately notify Mr. Harry Martin, the Court’s Deputy Courtroom Clerk.

                                                 2
